Exhibit 10.19

EXECUTION COPY

INTERCREDITOR AGREEMENT

dated as of

June 16, 2010

among

SPECTRUM BRANDS, INC.,

SB/RH HOLDINGS, LLC,

THE OTHER GRANTORS PARTY HERETO,

BANK OF AMERICA, N.A.,

as ABL Agent

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Term/Notes Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

          PAGE Section 1.   

Definitions

   2 Section 2.   

Lien Priorities

   14 Section 3.   

Enforcement

   16 Section 4.   

Payments

   21 Section 5.   

Other Agreements

   22 Section 6.   

Bankruptcy Proceedings

   28 Section 7.   

Reliance; Waivers; etc.

   30 Section 8.   

Conflicts

   32 Section 9.   

Continuing Nature of This Agreement; Severability

   32 Section 10.   

Amendments; Waivers

   33 Section 11.   

Information Concerning Financial Condition of Holdings, the Company and the
Subsidiaries

   33 Section 12.   

Subrogation

   34 Section 13.   

Application of Payments

   34 Section 14.   

Jurisdiction; Consent to Service of Process

   34 Section 15.   

Notices

   35 Section 16.   

Further Assurances

   35 Section 17.   

Applicable Law

   35 Section 18.   

Binding on Successors and Assigns

   35 Section 19.   

Specific Performance

   35 Section 20.   

Headings

   35 Section 21.   

Counterparts

   35 Section 22.   

Authorization

   36 Section 23.   

No Third Party Beneficiaries; Successors and Assigns

   36 Section 24.   

Effectiveness

   36 Section 25.   

ABL Agent and Term/Notes Agent

   36 Section 26.   

Relative Rights

   36 Section 27.   

Intercreditor Agreements

   37 Section 28.   

Supplements

   37

 

i



--------------------------------------------------------------------------------

This INTERCREDITOR AGREEMENT dated as of June 16, 2010, among SPECTRUM BRANDS,
INC., a Delaware corporation (the “Company”), SB/RH HOLDINGS, LLC, a Delaware
limited liability company (“Holdings”), the subsidiaries of the Company listed
on the signature pages hereof and the Additional Grantors described herein (the
Company, Holdings, the subsidiaries so listed and the Additional Grantors being,
collectively, the “Grantors”), WELLS FARGO BANK, NATIONAL ASSOCIATION, (“WFB”)
as the Term/Notes Agent and BANK OF AMERICA, N.A. (“BofA”) as the ABL Agent.

WHEREAS, the Company and certain of its domestic Subsidiaries have entered into
the ABL Credit Agreement described in Section 1 hereof, pursuant to which the
Company and the other borrowers named therein will borrow funds for the purposes
set forth therein;

WHEREAS, the Company has entered into the Term Loan Credit Agreement described
in Section 1 hereof, pursuant to which the Company will borrow funds for the
purposes set forth therein;

WHEREAS, the Company has entered into the Senior Secured Note Indenture
described in Section 1 hereof, pursuant to which the Company will issue its
9.50% Senior Secured Notes due 2018 (the “Senior Secured Notes”);

WHEREAS, Holdings has guaranteed the foregoing obligations of the Company (and
the other borrowers, if applicable) pursuant to the Holdings ABL Guaranty, the
Holdings Term Loan Guaranty and the Holdings Senior Secured Note Guaranty and
has secured its guarantees thereof by granting Liens on its assets to the ABL
Agent and the Term/Notes Agent as provided in the ABL Security Documents and the
Term/Notes Security Documents, respectively;

WHEREAS, the Company has caused each of its Domestic Subsidiaries to guarantee
the foregoing obligations of the Company (and the other borrowers, if
applicable) pursuant to the Subsidiary ABL Guaranties, the Subsidiary Term Loan
Guaranties and the Subsidiary Senior Secured Note Guaranties (subsidiaries that
are party to such guaranties are collectively, the “Subsidiary Guarantors” and,
together with Holdings, the “Guarantors”) and has caused each such Domestic
Subsidiary to secure its guarantees thereof by granting Liens on its assets to
the ABL Agent and the Term/Notes Agent as provided in the ABL Security Documents
and the Term/Notes Security Documents, respectively;

WHEREAS, the Company, the Guarantors, the Term Loan Agent, the Senior Indenture
Trustee and the Term/Notes Agent have entered into the Collateral Trust
Agreement, pursuant to which the Term/Notes Agent has been appointed by the Term
Loan Agent on behalf of the lenders under the Term Loan Credit Agreement and the
Senior Indenture Trustee on behalf of the holders of the Senior Secured Notes,
and the Term/Notes Agent has agreed, to hold and administer the Liens granted
pursuant to the Term/Notes Security Documents for the ratable benefit of all of
the Term/Notes Secured Parties on a pari passu basis;



--------------------------------------------------------------------------------

WHEREAS, pursuant to the ABL Security Documents, the ABL Agent has agreed to
hold and administer the Liens granted pursuant to the ABL Security Documents for
the benefit of the ABL Secured Parties; and

WHEREAS, the parties hereto wish to set forth herein their agreement regarding
the priority of Liens granted under the ABL Documents and the Term/Notes
Documents, other agreements regarding the Common Collateral and related matters;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

SECTION 1. Definitions.

(a) Terms Defined in UCC. As used herein, each of the following terms shall have
the meaning specified in the UCC:

 

Term

  

UCC

Account    9-102 Cash Proceeds    9-102 Chattel Paper    9-102 Commercial Tort
Claim    9-102 Deposit Account    9-102 Document    9-102 General Intangibles   
9-102 Instrument    9-102 Inventory    9-102 Letter-of-Credit Right    9-102
Proceeds    9-102 Promissory Note    9-102 Record    9-102 Securities Account   
8-501 Supporting Obligation    9-102

(b) Additional Definitions. The following additional terms, as used herein, have
the following meanings:

“ABL Agent” shall mean (i) BofA, in its capacity as administrative agent and
collateral agent for the lenders and the other ABL Secured Parties under the ABL
Credit Agreement and the other ABL Documents entered into pursuant thereto,
(ii) the administrative agent and collateral agent under such ABL



--------------------------------------------------------------------------------

Documents as may be entered into pursuant to any Refinancing of the foregoing
permitted hereunder and (iii) with respect to both (i) and (ii), its successors
and permitted assigns.

“ABL Bank Product Obligations” shall mean any Bank Product Obligations that are
(i) owed to a Person that is a lender or agent under the ABL Credit Agreement or
an affiliate of such a lender or agent at the time of entry into such Bank
Product Obligations and (ii) secured by any Common Collateral pursuant to the
ABL Security Documents; provided that the ABL Bank Product Obligations in
respect of Specified Bank Products shall not exceed $50,000,000 in the aggregate
at any time.

“ABL Collateral” shall mean all of the assets of each Grantor, whether real,
personal or mixed, with respect to which a Lien is granted as security for any
ABL Obligation.

“ABL Credit Agreement” shall mean that certain Loan and Security Agreement dated
as of June 16, 2010, among the Company and certain of its Subsidiaries, as
borrowers, certain of the Company’s Subsidiaries and affiliates, as guarantors,
the lenders party thereto, and BofA, as administrative agent, as the same may be
amended, supplemented, modified or Refinanced from time to time in accordance
with the provisions of this Agreement.

“ABL Documents” shall mean the ABL Credit Agreement and the other Loan Documents
(as defined in the ABL Credit Agreement) and each of the other agreements,
documents and instruments (including each agreement, document or instrument
providing for or evidencing an ABL Hedging Obligation or ABL Bank Product
Obligation) providing for or evidencing any ABL Obligation, and any other
document or instrument executed or delivered at any time in connection with any
ABL Obligations under the ABL Credit Agreement and the Loan Documents (as
defined in the ABL Credit Agreement), including any intercreditor or joinder
agreement among holders of ABL Obligations, in each case to the extent such are
effective at the relevant time and as each may be amended, supplemented,
modified or Refinanced from time to time in accordance with the provisions of
this Agreement.

“ABL Hedging Obligations” shall mean any Hedging Obligations that are (i) owed
to a Person that is a lender or agent under the ABL Credit Agreement or an
affiliate of such a lender or agent at the time of entry into such Hedging
Obligations (or, in the case of any Hedging Obligations that are entered into on
June 15, 2010, owed to a Person that becomes a lender or agent under the ABL
Credit Agreement on June 16, 2010 or is an affiliate of such a lender or agent)
and (ii) secured by any Common Collateral pursuant to the ABL Security
Documents.



--------------------------------------------------------------------------------

“ABL Obligations” shall mean all Obligations outstanding under the ABL Credit
Agreement and the other ABL Documents (including, without limitation, all
Obligations of the Company and its Subsidiaries in respect of ABL Hedging
Obligations and ABL Bank Product Obligations); provided that (i) the ABL
Outstandings Amount shall not exceed the greater of (x) $400,000,000 and
(y) maximum amount of Indebtedness permitted to be incurred under the ABL Credit
Agreement by each of the Term/Notes Agreements at any time and (ii) the ABL Bank
Product Obligations in respect of Specified Bank Products shall not exceed
$50,000,000 in the aggregate at any time (the “ABL Specified Bank Product Cap”).
To the extent any payment with respect to the ABL Obligations (whether by or on
behalf of any Grantor, as proceeds of security, enforcement of any right of
set-off or otherwise) is declared to be fraudulent or preferential in any
respect, set aside or required to be paid to a debtor in possession, trustee,
receiver or similar Person, then the obligation or part thereof originally
intended to be satisfied shall be deemed to be reinstated and outstanding as if
such payment had not occurred and no Discharge of ABL Obligations shall be
deemed to have occurred with respect to such amount.

“ABL Outstandings Amount” shall mean, at any time, an amount equal to the sum
(without duplication) of (a) the aggregate principal amount of all loans
outstanding at such time under the ABL Credit Agreement then in effect (but,
excluding (i) all Accruals and (ii) all Indemnity Amounts) and (b) the aggregate
face amount of all unreimbursed letters of credit issued at such time under the
ABL Credit Agreement then in effect.

“ABL Priority Collateral” shall mean the following assets of each Grantor other
than Excluded Assets:

(i) all Accounts (but excluding any Accounts consisting of a right to receive
payment from a sale, assignment, transfer, lease, license or other disposition
of property constituting Term/Notes Priority Collateral);

(ii) all Inventory;

(iii) to the extent governing or involving any of the items referred to in
preceding clauses (i) and (ii), all Chattel Paper, Documents, General
Intangibles, Instruments, Commercial Tort Claims and Letter-of-Credit Rights,
provided that to the extent any of the foregoing also relates to Term/Notes
Priority Collateral, only that portion related to the items referred to in
preceding clauses (i) and (ii) shall be included in the ABL Priority Collateral;

(iv) to the extent relating to any of the items referred to in preceding clauses
(i) through (iii), all Supporting Obligations, provided that to the extent any
of the foregoing also relates to Term/Notes Priority Collateral, only that
portion related to the items referred to in preceding clauses (i) through
(iii) shall be included in the ABL Priority Collateral;



--------------------------------------------------------------------------------

(v) all Deposit Accounts and all deposits of cash, checks, other negotiable
instruments, funds and other evidences of payments held therein or credited
thereto (but excluding (x) all deposits of cash, checks, other negotiable
instruments, funds, and other evidences of payments constituting identifiable
Proceeds of Term/Notes Priority Collateral and (y) any Term/Notes Priority
Collateral Proceeds Account and all cash, checks, other negotiable instruments,
funds, other evidences of payments, securities, financial assets or other
property held therein or credited thereto);

(vi) all loans payable by a Grantor to any other Grantor to the extent made
using the direct proceeds of advances under the ABL Credit Agreement;

(vii) all policies of business interruption insurance;

(viii) all books and Records (including, without limitation, databases, customer
lists and engineer drawings), in each case whether tangible or electronic and to
the extent embodying, incorporating or otherwise relating to any of the
foregoing; and

(ix) all ABL Priority Proceeds.

“ABL Priority Proceeds” shall mean any and all Proceeds of the ABL Priority
Collateral described in clauses (i) through (viii) of the definition thereof,
but excluding in all instances outside of a Bankruptcy Proceeding any property
that is acquired with cash proceeds of such ABL Priority Collateral and does not
otherwise constitute ABL Priority Collateral.

“ABL Secured Parties” shall mean the Persons holding ABL Obligations, including,
without limitation, the ABL Agent and each other “Secured Party” (as defined in
the ABL Credit Agreement).

“ABL Security Documents” shall mean any agreement, document or instrument
pursuant to which a Lien is now or hereafter granted by any Grantor to secure
any ABL Obligations or under which rights or remedies with respect to any such
Liens are at any time governed.

“ABL Specified Bank Product Cap” shall have the meaning assigned to such term in
the definition of “ABL Obligations”.

“Accruals” shall mean, on any date of determination thereof, all accrued but
unpaid interest, fees, and other charges owing by any Grantor to any Secured



--------------------------------------------------------------------------------

Party under any of the Finance Documents, including any advances made by any
Secured Party to pay such amounts, interest accrued upon any such advances and
Enforcement Expenses. Accruals shall expressly include all interest accruing and
fees, costs and charges (including Enforcement Expenses) incurred after the
commencement of any Bankruptcy Proceeding, regardless of whether any Secured
Party’s claim therefor is allowed or allowable in such Bankruptcy Proceeding.

“Agents” shall mean the ABL Agent and the Term/Notes Agent.

“Agreement” shall mean this Agreement, as amended, renewed, extended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.

“Bank Product Obligations” shall mean, with respect to any Person, all
obligations, whether now owing or hereafter arising, of such Person in respect
of overdrafts and related liabilities or arising from Bank Products.

“Bank Products” shall mean (i) services in connection with operating,
collections, payroll, trust or other depository or disbursement accounts,
including automated clearinghouse, e-payable, electronic funds transfer, wire
transfer, controlled disbursement, overdraft, depository, information reporting,
lockbox or stop payment services, (ii) commercial credit card, purchasing card
and merchant card services and (iii) other banking products or services (other
than letters of credit and leases). The products and services described in
clauses (ii) and (iii) above are referred to herein as the “Specified Bank
Products”.

“Bankruptcy Law” shall mean the Bankruptcy Code and any similar Federal, state
or foreign law for the relief of debtors.

“Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C. §101
et seq.), as amended from time to time, and any successor statute.

“Bankruptcy Proceeding” shall mean that there shall be an assignment for the
benefit of creditors relating to the Company or any Grantor whether or not
voluntary; or any case shall be commenced by or against the Company or any
Grantor under any Bankruptcy Law for the relief of debtors, whether or not
voluntary; or any proceeding shall be instituted by or against the Company or
any Grantor seeking to adjudicate it bankrupt or insolvent, or seeking
liquidation, dissolution, marshalling of assets or liabilities, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts, in each case whether or not voluntary and whether or not
involving bankruptcy or insolvency, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, administrator or other similar
official for it or for any substantial part of its property and assets, whether
or not voluntary; or any event or action analogous to or having a substantially
similar effect to any of the events or actions set forth above in this
definition (other than a solvent reorganization) shall occur under the law of
any jurisdiction applicable to the Company or any Grantor.



--------------------------------------------------------------------------------

“BofA” shall have the meaning set forth in the introductory statement.

“Class” refers, (a) when used with respect to any Secured Obligations or Secured
Parties, to whether the same are ABL Obligations or ABL Secured Parties, on the
one hand, or Term/Notes Obligations or Term/Notes Secured Parties, on the other
hand, (b) when used with respect to Term/Notes Obligations, to whether the same
are Term Loan Obligations, Senior Secured Note Obligations or Additional Secured
Obligations (each as defined in the Collateral Trust Agreement) and (c) when
used with respect to Term/Note Secured Parties, whether the same are Term Loan
Secured Parties, Senior Secured Note Parties or Additional Secured Parties (each
as defined in the Collateral Trust Agreement).

“Class Discharge” shall mean a Discharge of ABL Obligations or a Discharge of
Term/Notes Obligations.

“Collateral Trust Agreement” shall mean that certain Collateral Trust Agreement
dated as of June 16, 2010 among the Company, Holdings, the subsidiaries of the
Company party thereto, the Term Loan Agent, the Senior Indenture Trustee and the
Term/Notes Agent, as amended, supplemented or otherwise modified from time to
time; provided that such amendment, supplement or modification does not
contravene the terms hereof.

“Common Collateral” shall mean all of the assets of any Grantor, whether real,
personal or mixed, constituting both ABL Collateral and Term/Notes Collateral.

“Company” shall have the meaning set forth in the introductory statement.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Deposit Account Collateral” shall mean that part of the Common Collateral
comprised of or contained in Deposit Accounts or Securities Accounts.

“DIP Financing” shall have the meaning set forth in Section 6(a).

“Discharge of ABL Obligations” shall mean (i) payment in full in cash of the
principal of, and interest (including any Post-Petition Interest) and premium
(if any) on, all Indebtedness outstanding under the ABL Documents, (ii) payment
in full in cash of all other ABL Obligations that are due and payable or
otherwise accrued and owing at or prior to the time such principal and interest
are paid, (iii)



--------------------------------------------------------------------------------

termination or cash collateralization of, in an amount and on terms reasonably
satisfactory to the ABL Agent, or other provision for in a manner reasonably
satisfactory to the ABL Agent and the issuing bank under the ABL Credit
Agreement, all letters of credit issued under the ABL Documents,
(iv) termination or expiration of all commitments and obligations to lend and to
issue letters of credit under the ABL Documents, (v) termination and payment in
full in cash of all termination fees and other amounts due in respect of ABL
Hedging Obligations, or cash collateralization or the provision of other
security in respect thereof in an amount and on terms satisfactory to the
relevant Secured Party and (vi) any costs, expenses and contingent
indemnification obligations not yet due and payable but with respect to which a
claim has been threatened or asserted in writing under any ABL Document, are
backed by letters of credit or cash collateral in an amount and on terms
reasonably satisfactory to ABL Agent.

“Discharge of First-Lien Obligations” shall mean (i) in respect of ABL Priority
Collateral, the Discharge of ABL Obligations and (ii) in respect of Term/Notes
Priority Collateral, the Discharge of Term/Notes Obligations.

“Discharge of Second-Lien Obligations” shall mean (i) in respect of ABL Priority
Collateral, the Discharge of Term/Notes Obligations and (ii) in respect of
Term/Notes Priority Collateral, the Discharge of ABL Obligations.

“Discharge of Term/Notes Obligations” shall mean (i) payment in full in cash of
the principal of, and interest (including any Post-Petition Interest) and
premium (if any) on, all Indebtedness outstanding under the Term/Notes
Documents, (ii) payment in full in cash of all other Term/Notes Obligations that
are due and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid and (iii) any costs, expenses and contingent
indemnification obligations not yet due and payable but with respect to which a
claim has been threatened or asserted in writing under any Term/Notes Document,
are backed by letters of credit or cash collateral in an amount and on terms
reasonably satisfactory to Term/Notes Agent.

“Enforcement Expenses” shall mean all costs, expenses, fees or advances that any
Agent or Secured Party may make, suffer or incur, in each case after the
occurrence of an event of default under the relevant Finance Documents on
account of or in connection with (i) the repossession, storage, repair,
appraisal, insuring, completion of the manufacture of, preparing for sale,
advertising for sale, selling, collecting, or otherwise preserving or realizing
upon any Common Collateral, (ii) the settlement or satisfaction of any prior
Lien or other encumbrance upon any of the Common Collateral, (iii) the retention
by an Agent or any Secured Party of consultants, including turnaround management
consultants, accountants, attorneys, appraisers, auctioneers and environmental
engineers or (iv) the enforcement of any of the Finance Documents or
the collection of any Obligations. Such costs, expenses, and advances may



--------------------------------------------------------------------------------

include, without limitation, storage fees, legal fees, appraisal fees, brokers’
fees and commissions, auctioneers’ fees and commissions, environmental
assessment fees, and wages and salaries paid to employees of any Grantor or any
independent contractors in liquidating or collecting any Common Collateral.

“Excluded Assets” shall have the meaning specified in the ABL Credit Agreement
and the Term/Notes Security Agreement.

“Finance Documents” shall mean the ABL Documents and the Term/Notes Documents.

“First-Lien Agent” shall mean (i) with respect to ABL Priority Collateral, the
ABL Agent and (ii) with respect to Term/Notes Priority Collateral, the
Term/Notes Agent.

“First-Lien Collateral” shall mean, for purposes of determining the respective
rights and obligations of either Class of Secured Parties as First-Lien Secured
Parties or Second-Lien Secured Parties under any provision of this Agreement,
such portion of the Common Collateral with respect to which the Secured Parties
of such Class are First-Lien Secured Parties or Second-Lien Secured Parties, as
the context may require.

“First-Lien Security Documents” shall mean (i) with respect to ABL Priority
Collateral, the ABL Security Documents and (ii) with respect to Term/Notes
Priority Collateral, the Term/Notes Security Documents.

“First-Lien Documents” shall mean (i) with respect to ABL Priority Collateral,
the ABL Documents and (ii) with respect to Term/Notes Priority Collateral, the
Term/Notes Documents.

“First-Lien Obligations” shall mean (i) in respect of ABL Priority Collateral,
the ABL Obligations and (ii) in respect of Term/Notes Priority Collateral, the
Term/Notes Obligations.

“First-Lien Secured Parties” shall mean (i) with respect to ABL Priority
Collateral, the ABL Secured Parties and (ii) with respect to Term/Notes Priority
Collateral, the Term/Notes Secured Parties.

“Grantors” shall have the meaning assigned to such term in the introductory
statement hereto.

“Hedging Obligations” shall mean, with respect to any Person, all obligations
and liabilities, whether now owing or hereafter arising, of such Person in
respect of (i) currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements and currency
exchange, interest rate or commodity collar agreements and (ii) other agreements
or arrangements designed to protect such Person against fluctuations in currency
exchange, interest rates and/or commodity prices.



--------------------------------------------------------------------------------

“Holdings ABL Guaranty” shall mean the guaranty made by Holdings in favor of the
ABL Secured Parties.

“Holdings Senior Secured Note Guaranty” shall mean the guaranty made by Holdings
in favor of the Senior Secured Note Secured Parties.

“Holdings Term Loan Guaranty” shall mean the guaranty made by Holdings in favor
of the Term Loan Secured Parties.

“Indebtedness” shall mean and include all obligations that constitute “Debt”,
“Indebtedness” or other comparable terms within the meaning of the ABL Credit
Agreement, the Term Loan Credit Agreement and the Senior Secured Notes Indenture
as in effect on the date hereof.

“Indemnity Amount” shall mean, on any date of determination thereof, the amount
required to be paid by any Grantor to any Secured Party on such date pursuant to
any indemnity provisions contained in any applicable Finance Document.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

“Maximum ABL Amount” shall mean, at any time, an amount equal to the greater of
(a) $450,000,000 and (b) the sum of (i) the maximum amount of Indebtedness
permitted to be incurred under the ABL Credit Agreement by each of the
Term/Notes Agreements at such time and (ii) $100,000,000.

“Maximum Term/Notes Amount” shall mean, at any time, an amount equal to the
greater of (a) $1,650,000,000 and (b) the sum of (i) the maximum amount of
Indebtedness permitted to be incurred under the Term/Notes Agreements by the ABL
Credit Agreement at such time and (ii) $100,000,000.

“Obligations” shall mean, in respect of any Indebtedness, all obligations of any
of the Grantors from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including any Post-Petition Interest) on such Indebtedness, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, and (ii) all other monetary obligations, including fees, costs,



--------------------------------------------------------------------------------

expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
Bankruptcy Proceeding with respect to any Grantor, regardless of whether allowed
or allowable in such proceeding), of the Grantors under any Finance Document
governing such Indebtedness.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, entity or other party,
including any government and any political subdivision, agency or
instrumentality thereof.

“Pledged Collateral” shall mean the Common Collateral in the possession of an
Agent (or its agents or bailees), to the extent that possession thereof perfects
a Lien thereon under the UCC.

“Post-Petition Interest” means any interest and fees that accrue after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency or reorganization of any one or more of the Grantors (or would accrue
but for the operation of applicable bankruptcy or insolvency laws), whether or
not such interest is allowed or allowable as a claim in any such proceeding.

“Recovery” shall have the meaning set forth in Section 6(d).

“Refinance” shall mean, in respect of any indebtedness or other obligation, to
refinance, extend, renew, defease, amend and restate, restructure, replace,
refund or repay, or to issue other indebtedness or other obligation in exchange
or replacement for, such indebtedness or other obligation in whole or in part.
“Refinanced” and “Refinancing” shall have correlative meanings.

“Required ABL Lenders” shall mean those lenders the approval of which is
required to approve an amendment or modification of, termination or waiver of
any provision of, or consent to any departure from, the ABL Credit Agreement (or
would be required to effect such consent under this Agreement if such consent
were treated as an amendment thereof).

“Second-Lien Agent” shall mean (i) with respect to ABL Priority Collateral, the
Term/Notes Agent and (ii) with respect to Term/Notes Priority Collateral, the
ABL Agent.

“Second-Lien Documents” shall mean (i) with respect to ABL Priority Collateral,
the Term/Notes Documents and (ii) with respect to Term/Notes Priority
Collateral, the ABL Documents.

“Second-Lien Obligations” shall mean (i) in respect of Term/Notes Priority
Collateral, the ABL Obligations and (ii) in respect of ABL Priority Collateral,
the Term/Notes Obligations.



--------------------------------------------------------------------------------

“Second-Lien Secured Parties” shall mean (i) with respect to ABL Priority
Collateral, the Term/Notes Secured Parties and (ii) with respect to Term/Notes
Priority Collateral, the ABL Secured Parties.

“Second-Lien Security Documents” shall mean (i) with respect to ABL Priority
Collateral, the Term/Notes Security Documents and (ii) with respect to
Term/Notes Priority Collateral, the ABL Security Documents.

“Secured Obligations” shall mean the ABL Obligations and the Term/Notes
Obligations.

“Secured Parties” shall mean the ABL Secured Parties and the Term/Notes Secured
Parties.

“Senior Secured Notes” shall have the meaning set forth in the recitals.

“Senior Secured Note Indenture” shall mean that certain Indenture dated as of
June 16, 2010, among the Company, as issuer, the guarantors party thereto and US
Bank, National Association, as indenture trustee, as the same may be amended,
supplemented, modified or Refinanced from time to time in accordance with the
provisions of this Agreement.

“Specified Bank Products” shall have the meaning assigned to such term in the
definition of “Bank Products”.

“Standstill Period” shall have the meaning set forth in Section 3(a)(i).

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, directly or indirectly, owned, Controlled or held
by such Person.

“Subsidiary” shall mean any subsidiary of the Company.

“Subsidiary ABL Guaranties” shall mean the guaranties made by the Subsidiaries
in favor of the ABL Secured Parties.

“Subsidiary Senior Secured Note Guaranties” shall mean the guaranties made by
the Subsidiaries in favor of the Senior Secured Note Secured Parties.

“Subsidiary Term Loan Guaranties” shall mean the guaranties made by the
Subsidiaries in favor of the Term Loan Secured Parties.



--------------------------------------------------------------------------------

“Term Loan Credit Agreement” means the Credit Agreement dated as of June 16,
2010 among the Company, Holdings, the lenders party thereto and Credit Suisse
AG, as administrative agent, as the same may be amended, supplemented, modified
or Refinanced from time to time in accordance with the provisions of this
Agreement.

“Term/Notes Agent” shall mean Wells Fargo Bank, National Association, in its
capacity as collateral trustee under the Collateral Trust Agreement and the
other Term/Notes Documents entered into in connection therewith, and its
successors and permitted assigns.

“Term/Notes Agreements” shall mean the Term Loan Credit Agreement, the Senior
Secured Notes Indenture and any Additional Secured Debt Facility (as defined in
the Collateral Trust Agreement).

“Term/Notes Collateral” shall mean all of the assets of each Grantor, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any Term/Notes Obligation.

“Term/Notes Documents” shall have the meaning assigned to the term “Secured Debt
Documents” in the Collateral Trust Agreement.

“Term/Notes Obligations” shall mean all Obligations outstanding under the
Term/Notes Agreements and the other Term/Notes Documents; provided that the
aggregate amount of Term/Notes Obligations shall not exceed the greater of
(x) $1,600,000,000 and (y) the maximum amount of Indebtedness permitted to be
incurred under the Term/Notes Agreements by the ABL Credit Agreement at any
time. To the extent any payment with respect to the Term/Notes Obligations
(whether by or on behalf of any Grantor, as proceeds of security, enforcement of
any right of set-off or otherwise) is declared to be fraudulent or preferential
in any respect, set aside or required to be paid to a debtor in possession,
trustee, receiver or similar Person, then the obligation or part thereof
originally intended to be satisfied shall be deemed to be reinstated and
outstanding as if such payment had not occurred and no Discharge of Term/Notes
Obligations shall be deemed to have occurred with respect to such amount.

“Term/Notes Outstandings Amount” shall mean, at any time, an amount equal to the
sum of the aggregate principal amount of all loans outstanding at such time
under the Term Loan Credit Agreement then in effect and the aggregate principal
amount of all amounts owing under the Senior Secured Notes.

“Term/Notes Priority Collateral” shall mean all of the assets of each Grantor,
whether real, personal or mixed, other than the ABL Priority Collateral and the
Excluded Assets.



--------------------------------------------------------------------------------

“Term/Notes Priority Collateral Proceeds Account” shall mean one or more Deposit
Accounts established pursuant to any Term/Notes Document for the purpose of
holding proceeds of Term/Notes Priority Collateral, and into which there shall
be deposited only proceeds of Term/Notes Priority Collateral.

“Term/Notes Secured Parties” shall mean the Persons holding Term/Notes
Obligations, including the Term/Notes Agent.

“Term/Notes Security Agreement” shall have the meaning assigned to the term
“Security Agreement” in the Collateral Trust Agreement.

“Term/Notes Security Documents” shall have the meaning assigned to the term
“Security Documents” in the Collateral Trust Agreement.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York or, when the laws of any other jurisdiction govern the
perfection or enforcement of any Lien, the Uniform Commercial Code of such
jurisdiction.

“WFB” shall have the meaning set forth in the introductory statement.

(c) Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented, modified or Refinanced in accordance with this Agreement, (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections shall be construed to refer to Sections of this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 2. Lien Priorities.

(a) Subordination of Liens. Notwithstanding (i) the date, time, manner or order
of filing or recordation of any document or instrument or grant, attachment or
perfection (including any defect or deficiency or alleged defect or deficiency
in any of the foregoing) of any Liens granted to the respective Secured



--------------------------------------------------------------------------------

Parties on any Common Collateral, (ii) any provision of the UCC, Bankruptcy Law,
any applicable law or any Finance Document, (iii) whether any Secured Party,
either directly or through agents, holds possession of, or has control over, all
or any part of the Common Collateral, (iv) the fact that any such Liens may be
subordinated, voided, avoided, invalidated or lapsed or (v) any other
circumstance of any kind or nature whatsoever, the Second-Lien Agent, on behalf
of itself and each applicable Second-Lien Secured Party, hereby agrees that:
(a) any Lien on First-Lien Collateral securing any First-Lien Obligations now or
hereafter held by or on behalf of the First-Lien Agent or any First-Lien Secured
Party or any agent or trustee therefor regardless of how acquired, whether by
grant, statute, operation of law, subrogation or otherwise, shall have priority
over and be senior in all respects and prior to any Lien on such Common
Collateral securing any Second-Lien Obligations, and (b) any Lien on the Common
Collateral securing any Second-Lien Obligations now or hereafter held by or on
behalf of the Second-Lien Agent or any Second-Lien Secured Parties or any agent
or trustee therefor regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall be junior and subordinate in
all respects to all Liens on the Common Collateral securing any First-Lien
Obligations. All Liens on the Common Collateral securing any First-Lien
Obligations shall be and remain senior in all respects and prior to all Liens on
the Common Collateral securing any Second-Lien Obligations for all purposes,
whether or not such Liens securing any First-Lien Obligations are subordinated
to any Lien securing any other obligation of the Company, any other Grantor or
any other Person.

(b) Prohibition on Contesting Liens. The ABL Agent, for itself and on behalf of
each applicable ABL Secured Party, and the Term/Notes Agent, for itself and on
behalf of each applicable Term/Notes Secured Party, agrees that it shall not
(and hereby waives any right to) take any action to challenge, contest or
support any other Person in contesting or challenging, directly or indirectly,
in any proceeding (including any Bankruptcy Proceeding), the perfection,
priority, validity or enforceability of a Lien securing any Secured Obligations
held (or purported to be held) by or on behalf of any of the Secured Parties or
any agent or trustee therefor in any Common Collateral.

(c) No New Liens. It is understood and agreed that the intent of the parties is
for each Class of Secured Obligations to be secured by a perfected lien on all
ABL Priority Collateral and all Term/Notes Priority Collateral. In furtherance
of the foregoing, the parties hereto agree that it is the intent of the parties
that no Secured Party of either Class shall acquire or hold any Lien on any
assets of any Grantor that are not also subject to a Lien securing the Secured
Obligations of the other Class. If any Secured Party of either Class shall
nonetheless acquire or hold any Lien on any assets of any Grantor which assets
are not also subject to a Lien securing the Secured Obligations of the other
Class (other than a judgment lien), then such Secured Party shall (i) without
the need for any further consent of any party and notwithstanding anything to
the contrary in



--------------------------------------------------------------------------------

any other document be deemed to hold and have held such Lien for the benefit of
the Secured Parties of the other Class as security for the Secured Obligations
of the other Class (subject to the Lien priorities and other terms hereof) and
(ii) in the case of any such Lien acquired after the date hereof, (A) endeavor
to give the other Agent prompt written notice of such additional Lien, provided
that the failure to give such notice shall not affect the validity of such
additional Lien or the rights hereunder of the Agent receiving such additional
Lien (subject to the Lien priorities and other terms hereof) and (B) enter into,
execute and/or deliver any agreements, filings, instruments or other documents
reasonably requested by the other Agent in order to evidence the Lien priorities
set forth herein.

(d) Perfection of Liens. Except as expressly provided for herein, neither the
First-Lien Agent nor the First-Lien Secured Parties shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the Common
Collateral for the benefit of the Second-Lien Agent and the Second-Lien Secured
Parties. Except as expressly provided for herein, neither the Second-Lien Agent
nor the Second-Lien Secured Parties shall be responsible for perfecting and
maintaining the perfection of Liens with respect to the Common Collateral for
the benefit of the First-Lien Agent and the First-Lien Secured Parties. The
provisions of this Agreement are intended solely to govern the respective Lien
priorities as between the First-Lien Secured Parties and the Second-Lien Secured
Parties and shall not impose on any Secured Party or any agent or trustee
therefor any obligations in respect of (i) any payment or distribution that any
Secured Party may receive or be entitled to receive in any Bankruptcy Proceeding
of a Grantor, solely with respect to an unsecured claim (or portion of a claim,
to the extent unsecured) of such Secured Party and (ii) the disposition of
proceeds of any Common Collateral which would conflict with prior perfected
claims therein in favor of any other Person or any order or decree of any court
or governmental authority or any applicable law.

SECTION 3. Enforcement.

(a) Exercise of Remedies.

(i) So long as the Discharge of First-Lien Obligations has not occurred, whether
or not any Bankruptcy Proceeding has been commenced by or against the Company or
any other Grantor, neither the Second-Lien Agent nor any Second-Lien Secured
Party shall:

(A) exercise or seek to exercise any rights or remedies (including set-off) with
respect to any First-Lien Collateral in respect of any applicable Second-Lien
Obligations, or institute any action or proceeding with respect to such rights
or remedies (including any action of foreclosure);



--------------------------------------------------------------------------------

(B) contest, protest or object to any foreclosure proceeding or action brought
with respect to the First-Lien Collateral by the First-Lien Agent or any
First-Lien Secured Party in respect of the First-Lien Obligations, the exercise
of any right by the First-Lien Agent or any First-Lien Secured Party (or any
agent or sub-agent on their behalf) in respect of the First-Lien Obligations
under any lockbox agreement, control agreement, landlord waiver or bailee’s
letter or similar agreement or arrangement to which the Second-Lien Agent or any
Second-Lien Secured Party either is a party or may have rights as a third party
beneficiary, or any other exercise by any such party of any rights and remedies
as a secured party relating to the First-Lien Collateral under the First-Lien
Documents or otherwise in respect of First-Lien Obligations; or

(C) object to the forbearance by the First-Lien Secured Parties from bringing or
pursuing any foreclosure proceeding or action or any other exercise of any
rights or remedies relating to the First-Lien Collateral in respect of
First-Lien Obligations;

provided, however, that if an Event of Default (as defined in the Second-Lien
Documents (as in effect on the date hereof)) has occurred and for so long as
such Event of Default is continuing, subject at all times to the provisions of
Sections 2(a) and 4, after the expiration of a 180-day period (the “Standstill
Period”) which shall commence on the date of receipt by the First-Lien Agent of
the written declaration of the Second-Lien Agent of such Event of Default and
written demand by the Second-Lien Agent to the Company for the accelerated
payment of all Second-Lien Obligations (unless any Grantor is subject to an
Bankruptcy Proceeding by reason of which such declaration and the making of such
demand is stayed, in which case, commencing on the date of the commencement of
such Bankruptcy Proceeding), the Second-Lien Agent may take action to enforce
its second-priority Liens on the First-Lien Collateral upon 30 days’ prior
written notice to the First-Lien Agent (which notice may be given prior to the
completion of such 180-day period, but not prior to the 150th day of such
period), but only so long as the First-Lien Agent has not commenced or is not
diligently pursuing in good faith the exercise of its enforcement rights or
remedies against all or any material portion of the First-Lien Collateral
(including, without limitation, commencement of any reasonable action to
foreclose its Liens on such First-Lien Collateral, any reasonable action to take
possession of such First-Lien Collateral or commencement of any reasonable legal
proceedings or actions against or with respect to such First-Lien Collateral)
and the First-Lien Agent is not enjoined or stayed from taking any such lien
enforcement action against a material portion of the First-Lien Collateral.



--------------------------------------------------------------------------------

(ii) Except as expressly provided in the proviso in Section 3(a)(i), so long as
the Discharge of First-Lien Obligations has not occurred and whether or not any
Bankruptcy Proceeding has been commenced by or against the Company or any other
Grantor, the First-Lien Agent and the First-Lien Secured Parties shall have the
exclusive right to enforce rights, exercise remedies (including set-off and the
right to credit bid their debt) and make determinations regarding the release,
disposition or restrictions with respect to the First-Lien Collateral without
any consultation with or the consent of any Second-Lien Agent or any Second-Lien
Secured Party; provided, however, that the Second-Lien Agent may take any action
(not adverse to the prior Liens on the First-Lien Collateral securing the
First-Lien Obligations, or the rights of the First-Lien Agent or the First-Lien
Secured Parties to exercise remedies in respect thereof) in order to create,
prove, perfect, preserve or protect (but not enforce) its rights in, and
perfection and priority of its Lien on, the First-Lien Collateral. In exercising
rights and remedies with respect to the First-Lien Collateral, the First-Lien
Agent and the First-Lien Secured Parties may enforce the provisions of the
First-Lien Documents and exercise remedies thereunder, all in such order and in
such manner as they may determine in the exercise of their sole discretion. Such
exercise and enforcement shall include the rights of an agent appointed by them
to sell or otherwise dispose of First-Lien Collateral upon foreclosure, to incur
expenses in connection with such sale or disposition, and to exercise all the
rights and remedies of a secured lender under the Uniform Commercial Code of any
applicable jurisdiction and of a secured creditor under the Bankruptcy Law of
any applicable jurisdiction.

(iii) Except as expressly provided in the proviso in Section 3(a)(i), so long as
the Discharge of First-Lien Obligations has not occurred, the Second-Lien Agent,
on behalf of itself and each applicable Second-Lien Secured Party, agrees that
it will not in the context of its role as secured creditor take or receive any
First-Lien Collateral or any proceeds of First-Lien Collateral in connection
with the exercise of any right or remedy (including set-off) with respect to any
First-Lien Collateral in respect of the applicable Second-Lien Obligations.
Without limiting the generality of the foregoing, unless and until the Discharge
of First-Lien Obligations has occurred, except as expressly provided in the
provisos in Sections 3(a)(i) and (ii), the sole right of the Second-Lien Agent
and the Second-Lien Secured Parties with respect to the First-Lien Collateral
shall be to hold a Lien on the First-Lien Collateral in respect of the
applicable Second-Lien Obligations pursuant to the Second-Lien Documents, as
applicable, for the period and to the extent granted therein and to receive a
share of the proceeds thereof, if any, after the Discharge of First-Lien
Obligations has occurred. For the avoidance of doubt, this Section 3(a)(iii)
shall not affect the right of any Second-Lien Secured Party to receive proceeds
of First-Lien Collateral in accordance with Section 5(d).



--------------------------------------------------------------------------------

(iv) Except as expressly provided in the proviso in Section 3(a)(i), (A) the
Second-Lien Agent, for itself and on behalf of each applicable Second-Lien
Secured Party, agrees that no Second-Lien Agent or any Second-Lien Secured Party
will take any action that would hinder any exercise of remedies undertaken by
the First-Lien Agent or the First-Lien Secured Parties with respect to the
First-Lien Collateral under the First-Lien Documents, including any sale, lease,
exchange, transfer or other disposition of the First-Lien Collateral, whether by
foreclosure or otherwise, and (B) the Second-Lien Agent, for itself and on
behalf of each applicable Second-Lien Secured Party, hereby waives any and all
rights it or any Second-Lien Secured Party may have as a junior lien creditor or
otherwise to object to the manner in which the First-Lien Agent or the
First-Lien Secured Parties seek to enforce their Liens on any of the First-Lien
Collateral, regardless of whether any action or failure to act by or on behalf
of the First-Lien Agent or First-Lien Secured Parties is adverse to the
interests of the Second-Lien Secured Parties.

(v) The Second-Lien Agent hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any Second-Lien Document shall be deemed
to restrict in any way the rights and remedies of the First-Lien Agent or the
First-Lien Secured Parties with respect to the First-Lien Collateral as set
forth in this Agreement and the First-Lien Documents.

(b) Cooperation. Subject to the proviso in Section 3(a)(i), the Second-Lien
Agent, on behalf of itself and each applicable Second-Lien Secured Party, agrees
that, unless and until the Discharge of First-Lien Obligations has occurred, it
will not commence, or join with any Person (other than the First-Lien Secured
Parties and the First-Lien Agent upon the request thereof) in commencing or
pursuing, any enforcement, collection, execution, levy or foreclosure action or
proceeding with respect to any Lien held by it in the First-Lien Collateral
under any of the applicable Second-Lien Documents.

(c) Access to Collateral and Information.

(i) Notwithstanding anything in this Section 3 to the contrary, as between the
ABL Agent and the Term/Notes Agent, the ABL Agent may enter upon any real
property of a Grantor, whether leased or owned, and without obligation to pay
rent or compensation to the Term/Notes Agent or the Term/Notes Secured Parties
or Grantors and may use any of the equipment of any Grantor to complete the
manufacture of and/or process Inventory, collect Accounts and remove, sell or
otherwise dispose



--------------------------------------------------------------------------------

of any of the ABL Priority Collateral until the later of (i) such time as the
Term/Notes Agent disposes of such real property and equipment and (ii) the date
that is 150 days after the date of receipt by the ABL Agent of a notice from the
Term/Notes Agent of its intent to commence the exercise of remedies of
repossession or foreclosure with respect to such real property and equipment,
provided that (x) any such use of property and equipment shall be in accordance
with applicable law and customary industry practices with respect to the use and
maintenance thereof, and, if requested by the Term/Notes Agent, the ABL Agent
shall provide the Term/Notes Agent with evidence of the liability insurance of
the ABL Agent and (y) no equipment may be removed from the premises at which
such equipment was theretofore located without the prior written consent of the
Term/Notes Agent. In the event that the Agents are unable to exercise their
rights as secured creditors as a result of any stay in any bankruptcy,
insolvency or similar proceeding or of any temporary restraining order or
preliminary injunction with respect to any Grantor or the Agents, such 150-day
period shall be extended by the number of days that the Agents or their
designees’ access to the Common Collateral has been prevented; provided,
however, that (A) in the event the ABL Agent, but not the Term/Notes Agent, is
so prevented from exercising such remedies, such 150-day period shall be
extended by a number of days equal to the lesser of (x) the number of days such
stay, order or injunction is in effect and (y) 240 days and (B) the Grantors
shall cooperate with the ABL Agent prior to the expiration of such period to
relocate any ABL Priority Collateral to a location reasonably satisfactory to
the ABL Agent.

(ii) In the event that either Agent shall, in the exercise of its rights under
the ABL Security Documents or the Term/Notes Security Documents, as the case may
be, or otherwise, receive and retain possession or control of any books and
Records of any Grantor which contain information identifying or pertaining to
the First-Lien Collateral of the other Class, such Agent shall, upon request
from the Agent for the other Class and as promptly as practicable thereafter,
either make available to the other Agent such books and Records for inspection
and duplication or provide to the other Agent copies thereof.

(d) License for Term/Notes Priority Collateral. Notwithstanding anything in this
Section 3 to the contrary, the Term/Notes Agent, for itself and each of the
Term/Notes Secured Parties, hereby grants in favor of the ABL Agent, for itself
and on behalf of the ABL Secured Parties, a nonexclusive right to use, license
and/or sublicense any now existing or hereafter acquired Term/Notes Priority
Collateral consisting of intellectual property, including trademarks and trade
names, for the purpose of enabling the ABL Agent and the ABL Secured Parties to
assemble, prepare for sale, advertise, market and dispose of any and all ABL
Priority Collateral, wherever such ABL Priority Collateral may be located,



--------------------------------------------------------------------------------

including all such license and right access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof. The license and right
herein shall continue in full force and effect as a burden on the Term/Notes
Priority Collateral until all ABL Priority Collateral has been sold, transferred
or otherwise disposed of notwithstanding (i) any exercise of remedies by the
Term/Notes Agent or any Term/Notes Secured Parties with respect to any
Term/Notes Priority Collateral or (ii) any voluntary or involuntary transfer or
assignment of any of such Term/Notes Priority Collateral consisting of
intellectual property or any rights therein (whether by any Grantor, by any
Term/Notes Secured Party or otherwise). This license right shall inure to the
benefit of the ABL Agent and the ABL Secured Parties and their successors,
assigns and transferees, whether by voluntary conveyance, operation of law,
assignment, transfer, foreclosure, deed in lieu of foreclosure or otherwise.
Such license right is granted free of charge, without requirement that any
monetary payment whatsoever including, without limitation, any royalty or
license fee, be made to the applicable Term/Notes Agent or any Term/Notes
Secured Parties or any other Person by the ABL Agent or any ABL Secured Party or
any other Person. The Term/Notes Agent, for itself and each of the Term/Notes
Secured Parties, agrees not to interfere, hinder, restrict or delay the exercise
by the ABL Agent or the ABL Secured Parties of any such license and right
granted herein and agrees to execute such documentation and complete such other
acts as may be required by the ABL Agent or the ABL Secured Parties in
connection with the exercise of such license and right, including preservation
of such license and right against any Person (including any voluntary or
involuntary transferee of such Term/Notes Priority Collateral consisting of
intellectual property). The rights and remedies of the ABL Agent and the ABL
Secured Parties in this Section 3(d) are in addition to and not in limitation of
the rights and remedies under the ABL Documents or applicable law. The
provisions of this Section 3(d) are agreed to solely as among the Agents and
Secured Parties and shall not be deemed to expand or otherwise modify any rights
granted by any Grantor to the Agents or Secured Parties under any of the Finance
Documents.

(e) Third Party Agreement Regarding Collateral. Notwithstanding anything herein
to the contrary but subject to Section 5(e), each Agent agrees to give prior
written notice to the other Agent prior to taking action to gain access to or
trigger control of any Collateral; provided, however, that so long as the
Discharge of ABL Obligations has not occurred, in no event shall the Term/Notes
Agent or any Term/Notes Secured Party trigger control of any ABL Priority
Collateral that consists of a Deposit Account and is otherwise subject to any
“control agreement” to which the ABL Agent is a party; provided, further, that
in no event shall the ABL Agent be obligated to give notice to Term/Notes Agent
of audits or appraisals by it of ABL Priority Collateral or of the commencement
of a Cash Dominion Period as a result of Availability falling below the Cash
Dominion Amount or a Financial Covenant Trigger Event (each capitalized term in
this proviso used but not defined herein used herein as defined in the ABL
Credit Agreement).



--------------------------------------------------------------------------------

(f) For the avoidance of doubt, none of the following shall constitute a an
exercise of rights or remedies by an Agent or Secured Party in violation of this
Section 3: (i) making demand for payment or accelerating the maturity of the
relevant Class of Obligations; (ii) the receipt by ABL Agent and application to
the ABL Obligations of collections of Accounts or proceeds of other ABL Priority
Collateral received from account debtors or through any lockbox or other cash
management arrangement (other than from any Deposit Account Collateral that is
Term/Notes Priority Collateral), whether or not any event of default under the
ABL Credit Agreement exists at the time of receipt or application; (iii) the
implementation of reserves under the ABL Credit Agreement; (iv) the reduction of
advance rates under the ABL Credit Agreement; (v) the cessation (whether
temporary or permanent) of lending under the ABL Credit Agreement due to the
existence of an Overadvance (as defined in the ABL Credit Agreement), the
existence of an event of default under the ABL Credit Agreement or the failure
to satisfy conditions precedent; (vi) the exercise by an ABL Secured Party of
the right of offset with respect to ABL Bank Product Obligations; or (vii) the
filing by any Secured Party of a proof of claim in any Bankruptcy Proceeding.

SECTION 4. Payments.

(a) Application of Proceeds of Common Collateral. Each Secured Party hereby
agrees that all Common Collateral, and all proceeds thereof, received by any
Secured Party in connection with any exercise of remedies as a secured creditor
in respect of Common Collateral, or pursuant to a sale, transfer or other
disposition pursuant to Section 5(a)(i) below, shall be applied:

first, to the payment of costs and expenses of the First-Lien Agent in
connection with its exercise of remedies as a secured creditor;

second, to the payment of the First-Lien Obligations in accordance with the
First-Lien Documents until the Discharge of First-Lien Obligations has occurred;

third, to the payment of the Second-Lien Obligations in accordance with the
Second-Lien Documents until the Discharge of Second-Lien Obligations has
occurred; and

fourth, the balance, if any, to the owner of the subject property, such other
person as may be entitled thereto or as a court of competent jurisdiction may
otherwise direct;

provided that notwithstanding anything to the contrary contained herein, (x) the
holders of ABL Hedging Obligations shall be entitled to receive proceeds of



--------------------------------------------------------------------------------

Term/Notes Priority Collateral pursuant to clause second above (after the
application of the proceeds of ABL Priority Collateral to the holders of the ABL
Obligations to the extent there are concurrent applications of proceeds of ABL
Priority Collateral and proceeds of Term/Notes Priority Collateral) as though
such obligations were Term/Notes Obligations notwithstanding the treatment of
such obligations as Second-Lien Obligations with respect to the Term-Notes
Priority Collateral for all other purposes (other than under Section 5(b)(i)
below) of this Agreement (such payments together with the payments of insurance
proceeds described in Section 5(b)(i), the “Additional Hedging Priority
Payments”) and (y) the Additional Hedging Priority Payments shall be made to the
ABL Agent for the account of the holders of the ABL Hedging Obligations.

(b) Payments Over. Except as set forth in the proviso to Section 4(a) and in
Section 5(b)(i) with respect to the Additional Hedging Priority Payments, any
First-Lien Collateral or proceeds thereof received by the Second-Lien Agent or
any Second-Lien Secured Party in connection with the exercise of any right or
remedy (including set-off) relating to any First-Lien Collateral in
contravention of this Agreement prior to the Discharge of First-Lien Obligations
shall be segregated and held in trust for the benefit of, and forthwith paid
over to, the First-Lien Agent (and/or its designees) for the benefit of the
applicable First-Lien Secured Parties in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct. The First-Lien Agent is hereby authorized to make any such endorsements
as agent for the Second-Lien Agent or any such Second-Lien Secured Party. This
authorization is coupled with an interest and is irrevocable.

SECTION 5. Other Agreements.

(a) Releases. If at any time any Grantor, the First-Lien Agent or any First-Lien
Secured Party, as applicable, delivers notice to the Second-Lien Agent that any
specified First-Lien Collateral (including, for such purpose, in the case of the
sale of all or substantially all of the equity interests in any Subsidiary of
such Grantor, any First-Lien Collateral held by such Subsidiary or any direct or
indirect Subsidiary thereof) is sold, transferred or otherwise disposed of:

(i) by private or public sale of all or any portion of the First-Lien Collateral
(x) in connection with any exercise of remedies as a secured creditor by the
First Lien Agent or (y) after the occurrence and during the continuation of an
event of default under the First Lien Documents, with the consent of the
First-Lien Agent, provided that the net cash proceeds of any such sale, if any,
are applied in accordance with this Agreement;



--------------------------------------------------------------------------------

(ii) by the owner of such First-Lien Collateral in a transaction permitted under
the ABL Credit Agreement, the Term Loan Agreement, the Senior Secured Note
Indenture and each other Finance Document;

then (whether or not any Bankruptcy Proceeding is pending at the time) the Liens
in favor of the Second-Lien Secured Parties on such First-Lien Collateral will
automatically be released and discharged as and when, but only to the extent,
such Liens on such First-Lien Collateral securing First-Lien Obligations are
released and discharged. Upon delivery to the Second-Lien Agent of a notice from
the First-Lien Agent stating that any release of Liens on the First-Lien
Collateral securing or supporting the First-Lien Obligations has become
effective (or shall become effective upon the Second-Lien Agent’s release, if
applicable) pursuant to the preceding sentence, the Second-Lien Agent will
promptly execute and deliver such instruments, releases, termination statements
or other documents confirming such release on customary terms. The Second-Lien
Agent, for itself and the Second-Lien Secured Parties, hereby irrevocably
appoints the First-Lien Agent and any officer or agent of the First-Lien Agent,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of the Second-Lien
Agent and the Second-Lien Secured Parties, for the purpose of acting under this
Section 5(a), to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary to accomplish the purposes of
this Section 5(a), including any termination statements, endorsements, or other
instruments of Lien transfer or Lien release.

(b) Insurance. Unless and until the Discharge of First-Lien Obligations has
occurred, the First-Lien Agent and the First-Lien Secured Parties shall have the
sole and exclusive right, subject to the rights of the Grantors under the
First-Lien Documents, to adjust settlement for any insurance policy covering the
First-Lien Collateral in the event of any loss thereunder and to approve any
award granted in any condemnation or similar proceeding affecting the First-Lien
Collateral. Unless and until the Discharge of First-Lien Obligations has
occurred, all proceeds of any such policy and any such award if in respect of
the First-Lien Collateral shall be paid (i) first, prior to the occurrence of
the Discharge of First-Lien Obligations, to the First-Lien Agent for the benefit
of First-Lien Secured Parties pursuant to the terms of the First-Lien Documents
(provided that if such proceeds relate to the Term/Notes Priority Collateral,
the holders of ABL Hedging Obligations shall be entitled to receive such
proceeds pursuant to this clause (i) as though such obligations were Term/Notes
Obligations), (ii) second, after the occurrence of the Discharge of First-Lien
Obligations, to the Second-Lien Agent for the benefit of the Second-Lien Secured
Parties pursuant to the terms of the applicable Second-Lien Documents and
(iii) third, if no Second-Lien Obligations are outstanding, to the owner of the
subject property, such other person as may be entitled thereto or as a court of
competent jurisdiction may otherwise direct. If the Second-Lien Agent or any
Second-Lien Secured Party shall, at any time,



--------------------------------------------------------------------------------

receive any proceeds of any such insurance policy or any such award in
contravention of this Agreement, it shall pay such proceeds over to the
First-Lien Agent in accordance with the terms of Section 4(b).

(c) Amendments to Finance Documents.

(i) So long as a Class Discharge has not occurred and except as otherwise
expressly provided herein, without the prior written consent of (A) in the case
of the ABL Documents, the Term/Notes Agent (as directed by the Authorized
Representative (as defined in the Collateral Trust Agreement) of each Class of
Term/Notes Obligations (upon an affirmative vote of the Required Secured Parties
of such Class to the extent required by the terms of the applicable Term/Notes
Documents)) and (B) in the case of the Term/Notes Documents, the ABL Agent (upon
an affirmative vote of the Required ABL Lenders to the extent required by the
terms of the applicable ABL Documents), no Finance Document (other than this
Agreement) may be amended, supplemented, modified or Refinanced in any manner
that would contravene this Agreement or would contravene, or result in a breach
or default under, this Agreement.

(ii) So long as the Discharge of ABL Obligations has not occurred, the
Term/Notes Agent agrees that each applicable Term/Notes Security Document shall
include the following language (or language to similar effect approved in
writing by the ABL Agent):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the Collateral Trustee pursuant to this Agreement and
(ii) the exercise of any right or remedy by the Collateral Trustee hereunder or
the application of proceeds (including insurance proceeds and condemnation
proceeds) of any Collateral, are subject to the provisions of the Intercreditor
Agreement dated as of June 16, 2010 (as amended, restated, supplemented or
otherwise modified from time to time, the “ABL Intercreditor Agreement”), among
Bank of America, N.A., WFB, Spectrum Brands, Inc., SB/RH Holdings, LLC and the
Subsidiaries of Spectrum Brands, Inc. party thereto. In the event of any
conflict between the terms of the ABL Intercreditor Agreement and the terms of
this Agreement, the terms of the ABL Intercreditor Agreement shall govern”.

(iii) So long as the Discharge of Term/Notes Obligations has not occurred, the
ABL Agent agrees that each applicable ABL Security Document shall include the
following language (or language to similar effect approved in writing by the
Term/Notes Agent):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the ABL Agent pursuant to this Agreement and (ii) the
exercise of any right or remedy by the ABL Agent hereunder or the application of
proceeds (including insurance proceeds and condemnation proceeds) of any
Collateral, are subject to the provisions of the Intercreditor Agreement dated
as of June 16, 2010 (as amended, restated, supplemented or otherwise modified
from time to time, the “Intercreditor Agreement”), among Bank of America, N.A.,
Wells Fargo Bank, National Association, Spectrum Brands, Inc., SB/RH Holdings,
LLC and the Subsidiaries of Spectrum Brands, Inc. party thereto. In the event of
any conflict between the terms of the Intercreditor Agreement and the terms of
this Agreement, the terms of the Intercreditor Agreement shall govern”.



--------------------------------------------------------------------------------

(d) Rights As Unsecured Creditors. Except to the extent in contravention of the
express terms of Sections 2(a), 2(b), 3(a)(i)(B), 3(a)(i)(C), 3(c) and 3(d) of
this Agreement, any Secured Party may exercise rights and remedies as an
unsecured creditor against the Company, Holdings or any Subsidiary of the
Company that has guaranteed the relevant Secured Obligations in accordance with
the terms of the applicable Finance Documents and applicable law. Nothing in
this Agreement shall prohibit the receipt by any Secured Party of required
payments in respect of interest, principal and other obligations under the
Financing Documents unless such payment is made with an application of proceeds
that violates the waterfall for application of proceeds set forth in
Section 4(a) hereof. In the event the Second-Lien Agent or any Second-Lien
Secured Party becomes a judgment lien creditor or other secured creditor in
respect of First-Lien Collateral as a result of its enforcement of its rights as
an unsecured creditor in respect of Second-Lien Obligations or otherwise, such
judgment or other lien shall be subordinated to the Liens securing First-Lien
Obligations on the same basis as the other Liens securing the Second-Lien
Obligations are so subordinated to such Liens securing First-Lien Obligations
under this Agreement. Nothing in this Agreement shall impair or otherwise
adversely affect any rights or remedies the First-Lien Agent or the First-Lien
Secured Parties may have with respect to the First-Lien Collateral.

(e) First-Lien Agent as Bailee for Perfection.

(i) The First-Lien Agent agrees to hold the Pledged Collateral that is part of
the First-Lien Collateral in its possession or control (or in the possession or
control of its agents or bailees) as bailee for the Second-Lien Agent and any
assignee solely for the purpose of perfecting the security interest granted in
such Pledged Collateral pursuant to the Second-Lien Security Documents, subject
to the terms and conditions of this Section 5(e).



--------------------------------------------------------------------------------

(ii) The First-Lien Agent agrees to hold the Deposit Account Collateral that is
part of the First-Lien Collateral and controlled by the First-Lien Agent as
bailee for the Second-Lien Agent and any assignee solely for the purpose of
perfecting the security interest granted in such Deposit Account Collateral
pursuant to the Second-Lien Security Documents, subject to the terms and
conditions of this Section 5(e).

(iii) In the event that the First-Lien Agent (or its agent or bailees) has Lien
filings against intellectual property that is part of the First-Lien Collateral
that are necessary for the perfection of Liens in such Common Collateral, the
First-Lien Agent agrees to hold such Liens as bailee for the Second-Lien Agent
and any assignee solely for the purpose of perfecting the security interest
granted in such Liens pursuant to the Second-Lien Security Documents, subject to
the terms and conditions of this Section 5(e).

(iv) Except as otherwise specifically provided herein (including Sections 3(a)
and 4(a), until the Discharge of First-Lien Obligations has occurred, the
First-Lien Agent shall be entitled to deal with the Pledged Collateral that is
part of the First-Lien Collateral in accordance with the terms of the First-Lien
Documents as if the Liens under the Second-Lien Security Documents did not
exist. The rights of the Second-Lien Agent and the Second-Lien Secured Parties
with respect to such Pledged Collateral shall at all times be subject to the
terms of this Agreement.

(v) The First-Lien Agent shall have no obligation whatsoever to the Second-Lien
Agent or any Second-Lien Secured Party to assure that the Pledged Collateral
that is part of the First-Lien Collateral is genuine or owned by the Grantors or
to protect or preserve rights or benefits of any Person or any rights pertaining
to such Common Collateral except as expressly set forth in this Section 5(e).
The duties or responsibilities of the First-Lien Agent under this Section 5(e)
shall be limited solely to holding Pledged Collateral as bailee for the
Second-Lien Agent for purposes of perfecting the Lien held by the Second-Lien
Secured Parties.

(vi) The First-Lien Agent shall not have by reason of the Second-Lien Security
Documents or this Agreement or any other document a fiduciary relationship in
respect of the Second-Lien Agent or any Second-Lien Secured Party and the
Second-Lien Agent and the Second-Lien Secured Parties hereby waive and release
the First-Lien Agent from all claims and liabilities arising pursuant to the
First-Lien Agent’s role under this Section 5(e), as agent and bailee with
respect to the Common Collateral.



--------------------------------------------------------------------------------

(vii) Upon the Discharge of First-Lien Obligations, the First-Lien Agent shall
deliver to the Second-Lien Agent, or otherwise allow the Second-Lien Agent to
obtain control of, to the extent that it is legally permitted to do so, the
remaining Pledged Collateral (if any) and Deposit Account Collateral (if any)
theretofore part of the First-Lien Collateral, together with any necessary
endorsements, or take such action in respect thereof as a court of competent
jurisdiction may otherwise direct. The Company shall take such further action as
is required to effectuate the transfer contemplated hereby and shall indemnify
the First-Lien Agent for loss or damage suffered by the First-Lien Agent as a
result of such transfer, except for loss or damage suffered by the First-Lien
Agent as a result of its own willful misconduct or gross negligence. The
First-Lien Agent shall have no obligation to follow instructions from any
Second-Lien Agent in contravention of this Agreement.

(viii) Neither the First-Lien Agent nor the First-Lien Secured Parties shall be
required to marshal any present or future collateral security for Holdings’, the
Company’s or its Subsidiaries’ obligations to the First-Lien Agent or the
First-Lien Secured Parties under the applicable Finance Documents or any
assurance of payment in respect thereof or to resort to such collateral security
or other assurances of payment in any particular order, and all of their rights
in respect of such collateral security or any assurance of payment in respect
thereof shall be cumulative and in addition to all other rights, however
existing or arising.

(f) When Class Discharge Deemed Not to Have Occurred. Upon a Refinancing of any
Finance Documents, no Class Discharge shall be deemed to occur, and the
Obligations under such Refinancing of such Finance Documents shall automatically
be treated as Secured Obligations for all purposes of this Agreement, including
for purposes of the Lien priorities and rights in respect of Common Collateral
set forth herein (with any Obligations under such new Finance Documents secured
by First-Lien Collateral being treated as First-Lien Obligations for all
purposes hereunder); provided that (i) such Refinancing is permitted pursuant to
Section 5(c) hereof and (ii) the new Agent thereunder shall agree in a writing
addressed to the Agent for the other Class and the Secured Parties of such
Class, to be bound by the terms of this Agreement (which writing shall be in
form and substance reasonably satisfactory to such Agent). If the new Secured
Obligations under such new Finance Documents are secured by assets of the
Grantors that do not also secure the Secured Obligations of the other Class,
then the Secured Obligations of the other Class shall be secured at such time by
a Lien on such assets to the same extent provided in the applicable Finance
Documents for such Class and this Agreement (including the Lien priorities and
rights in respect of Common Collateral set forth herein).



--------------------------------------------------------------------------------

SECTION 6. Bankruptcy Proceedings.

(a) Financing Issues. If the Company or any other Grantor shall be subject to
any Bankruptcy Proceeding and the First-Lien Agent shall desire to permit the
use of cash collateral or to permit the Company or any other Grantor to obtain
financing under Section 363 or Section 364 of the Bankruptcy Code or any similar
provision in any Bankruptcy Law (“DIP Financing”), then the Second-Lien Agent,
on behalf of itself and each applicable Second-Lien Secured Party, agrees that
it will raise no objection to, and will not support any objection to, and will
not otherwise contest (i) such use of cash collateral or DIP Financing and will
not request adequate protection or any other relief in connection therewith
(except to the extent permitted by Section 6(c)) and, to the extent the Liens
securing the First-Lien Obligations under the First-Lien Documents are
subordinated to any Liens securing such DIP Financing, the Second-Lien Agent, on
behalf of itself and each applicable Second-Lien Secured Party, will subordinate
its Liens in the Second-Lien Collateral to such DIP Financing (and all
Obligations relating thereto) on the same basis as the other Liens securing the
Second-Lien Obligations are so subordinated to Liens securing First-Lien
Obligations under this Agreement, provided that (A) for any DIP Financing
secured by a super-priority lien on the ABL Priority Collateral, the sum of
(x) the aggregate principal amount of any and all such DIP Financing and (y) the
ABL Outstandings Amount at such time does not exceed the Maximum ABL Amount at
such time and (B) for any DIP Financing secured by a super-priority lien on the
Term/Notes Priority Collateral, the sum of (x) the aggregate principal amount of
any and all such DIP Financing and (y) the Term/Notes Outstandings Amount at
such time does not exceed the Maximum Term/Notes Amount at such time, (ii) any
motion for relief from the automatic stay or from any injunction against
foreclosure or enforcement in respect of First-Lien Obligations made by the
First-Lien Agent or any other First-Lien Secured Party, (iii) any lawful
exercise by any First-Lien Secured Party of the right to credit bid First-Lien
Obligations at any sale in foreclosure of Common Collateral, (iv) any other
request for judicial relief made in any court by any holder of First-Lien
Obligations relating to the lawful enforcement of any Lien on the First-Lien
Collateral or (v) any order relating to a sale of assets of any Grantor to which
the First-Lien Agent has consented that provides, to the extent the sale is to
be free and clear of Liens, that the Liens securing the First-Lien Obligations
and the Second-Lien Obligations will attach to the proceeds of the sale on the
same basis of priority as the Liens securing the related First-Lien Collateral
rank to the Liens securing the Second-Lien Collateral in accordance with this
Agreement.

(b) Relief from the Automatic Stay. Until the Discharge of First-Lien
Obligations has occurred, the Second-Lien Agent, on behalf of itself and each



--------------------------------------------------------------------------------

applicable Second-Lien Secured Party, agrees that none of them shall seek relief
from the automatic stay or any other stay in any Bankruptcy Proceeding in
respect of the First-Lien Collateral without the prior written consent of the
First-Lien Agent.

(c) Adequate Protection. The Second-Lien Agent, on behalf of itself and each
applicable Second-Lien Secured Party, agrees that none of them shall contest (or
support any other Person contesting) (i) any request by the First-Lien Agent or
the First-Lien Secured Parties for adequate protection or (ii) any objection by
the First-Lien Agent or the First-Lien Secured Parties to any motion, relief,
action or proceeding based on the First-Lien Agent’s or the First-Lien Secured
Parties’ claiming a lack of adequate protection. The First-Lien Agent may seek
or request adequate protection of its interest in the First-Lien Collateral in
the form of a replacement Lien on additional collateral, which Lien, if granted,
will be senior to the Liens securing the Second-Lien Obligations, including any
Liens permitted under this Section 6(c) to the extent such additional collateral
would have constituted First-Lien Collateral for the applicable First-Lien
Obligations but for the occurrence of the Bankruptcy Proceeding. Notwithstanding
the foregoing, in any Bankruptcy Proceeding, (A) the Second-Lien Agent, on
behalf of itself and any applicable Second-Lien Secured Party, may seek or
request adequate protection in the form of a replacement Lien on additional
collateral, provided that any such Lien shall be subordinated to the Liens
securing the First-Lien Obligations and any DIP Financing secured by the First
Lien Collateral permitted under Section 6(a) (and all Obligations relating
thereto) on the same basis as the other Liens securing the Second-Lien
Obligations are so subordinated to the Liens securing First-Lien Obligations
under this Agreement to the extent such additional collateral would have
constituted Second-Lien Collateral for the applicable Second-Lien Obligations
but for the occurrence of the Bankruptcy Proceeding and (B) in the event the
Second-Lien Agent, on behalf of itself or any applicable Second-Lien Secured
Party, seeks or requests adequate protection and such adequate protection is
granted in the form of additional collateral, then such Second-Lien Agent, on
behalf of itself or each such Second-Lien Secured Party, agrees that the
First-Lien Agent shall also be granted a senior Lien on such additional
collateral as security for the applicable First-Lien Obligations to the extent
such additional collateral would have constituted First-Lien Collateral for the
applicable First-Lien Obligations but for the occurrence of the Bankruptcy
Proceeding and any such DIP Financing, and that any Lien on such additional
collateral securing the Second-Lien Obligations shall be subordinated to the
Liens on such collateral securing the First-Lien Obligations and any such DIP
Financing (and all Obligations relating thereto) and any other Liens granted to
the First-Lien Secured Parties as adequate protection on the same basis as the
other Liens securing the Second-Lien Obligations are so subordinated to such
Liens securing First-Lien Obligations under this Agreement. Except as otherwise
expressly set forth in Section 6(a) or in connection with the exercise of
remedies with respect to the Common Collateral, nothing herein shall



--------------------------------------------------------------------------------

limit the rights of the Second-Lien Agent or the other Second-Lien Secured
Parties in seeking adequate protection with respect to their rights in the
Common Collateral in any Bankruptcy Proceeding (including adequate protection in
the form of a cash payment, periodic cash payments, cash payments of interest or
otherwise), provided, however, that nothing herein shall limit the rights of the
First-Lien Agent or the other First-Lien Secured Parties to object to such
adequate protection in the form of cash payments, periodic cash payments or cash
payments of interest.

(d) Preference and Avoidance Issues. If any Secured Party is required in any
Bankruptcy Proceeding or otherwise to turn over or otherwise pay to the estate
of the Company or any other Grantor (or any trustee, receiver or similar person
therefor), because the payment of such amount was declared to be fraudulent or
preferential in any respect or for any other reason, any amount (a “Recovery”),
whether received as proceeds of security, enforcement of any right of set-off or
otherwise, then as among the parties hereto the related Secured Obligations
shall be deemed to be reinstated to the extent of such Recovery and to be
outstanding as if such payment had not occurred. If this Agreement has been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto.

(e) Application. This Agreement shall be applicable prior to and after the
commencement of any Bankruptcy Proceeding. All references herein to any Grantor
shall apply to any trustee for such Person and such Person as debtor in
possession. The relative rights as to the Common Collateral and other collateral
and proceeds thereof shall continue after the filing thereof on the same basis
as prior to the date of the petition, subject to any court order approving the
financing of, or use of cash collateral by, any Grantor.

(f) Waivers. Until the Discharge of First-Lien Obligations has occurred, the
Second-Lien Agent, on behalf of itself and each applicable Second-Lien Secured
Party, will not assert or enforce any claim under Section 506(c) of the United
States Bankruptcy Code senior to or on a parity with the Liens securing the
First-Lien Obligations for costs or expenses of preserving or disposing of any
First-Lien Collateral.

(g) Reorganization Securities. If, in any Bankruptcy Proceeding, debt
obligations of any reorganized Grantor secured by Lien upon any property of such
reorganized Grantor are distributed pursuant to a plan of reorganization on
account of First-Lien Obligations and Second-Lien Obligations, then, to the
extent such debt obligations are secured by Liens upon Collateral, the
provisions of this Agreement will survive the distribution of such debt
obligations and will apply with like effect to the Liens securing such debt
obligations.



--------------------------------------------------------------------------------

SECTION 7. Reliance; Waivers; etc.

(a) Reliance. All loans and other extensions of credit made or deemed made on
and after the date hereof by the First-Lien Secured Parties to Holdings, the
Company or any Subsidiary of the Company shall be deemed to have been given and
made in reliance upon this Agreement. The Second-Lien Agent, on behalf of itself
and each applicable Second-Lien Secured Party, acknowledges that it and the
applicable Second-Lien Secured Parties have, independently and without reliance
on the First-Lien Agent or any First-Lien Secured Party, and based on documents
and information deemed by them appropriate, made their own credit analysis and
decision to enter into each applicable Second-Lien Document, this Agreement and
the transactions contemplated hereby and thereby and will continue to make their
own credit decisions in taking or not taking any action under the applicable
Second-Lien Document or this Agreement.

(b) No Warranties or Liability. The Second-Lien Agent, on behalf of itself and
each applicable Second-Lien Secured Party, acknowledges and agrees that neither
the First-Lien Agent nor any First-Lien Secured Party has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any of the
First-Lien Documents, the ownership of any Common Collateral or the perfection
or priority of any Liens thereon. The First-Lien Secured Parties will be
entitled to manage and supervise their respective loans and extensions of credit
under the First-Lien Documents in accordance with law and as they may otherwise,
in their sole discretion, deem appropriate, and the First-Lien Secured Parties
may manage their loans and extensions of credit without regard to any rights or
interests that the Second-Lien Agent or any other Second-Lien Secured Party has
in the First-Lien Collateral or otherwise, except as otherwise provided in this
Agreement. Neither the First-Lien Agent nor any First-Lien Secured Party shall
have any duty to any Second-Lien Agent or any Second-Lien Secured Party to act
or refrain from acting in a manner that allows, or results in, the occurrence or
continuance of an event of default or default under any agreements with
Holdings, the Company or any Subsidiary thereof (including the Second-Lien
Documents), regardless of any knowledge thereof that they may have or be charged
with. Except as expressly set forth in this Agreement, the First-Lien Agent, the
First-Lien Secured Parties, the Second-Lien Agent and the Second-Lien Secured
Parties have not otherwise made to each other, nor do they hereby make to each
other, any warranties, express or implied, nor do they assume any liability to
each other with respect to (i) the enforceability, validity, value or
collectibility of any of the Second-Lien Obligations, the First-Lien Obligations
or any guarantee or security which may have been granted to any of them in
connection therewith, (ii) the Grantors’ title to or right to transfer any of
the Common Collateral or (iii) any other matter except as expressly set forth in
this Agreement.



--------------------------------------------------------------------------------

(c) Obligations Unconditional. All rights, interests, agreements and obligations
of the First-Lien Agent and the First-Lien Secured Parties, and the Second-Lien
Agent and the Second-Lien Secured Parties, respectively, hereunder shall remain
in full force and effect irrespective of:

(i) any lack of validity or enforceability of any First-Lien Documents or any
Second-Lien Documents;

(ii) any change in the time, manner or place of payment of, or in any other
terms of, all or any of the First-Lien Obligations or Second-Lien Obligations,
or any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct or otherwise, of the terms of any
First-Lien Document or of the terms of any Second-Lien Document;

(iii) any exchange of any security interest in any Common Collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the First-Lien Obligations or Second-Lien
Obligations or any guarantee thereof;

(iv) the commencement of any Bankruptcy Proceeding in respect of the Company or
any other Grantor; or

(v) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Company or any other Grantor in respect of the
First-Lien Obligations, or of any Second-Lien Agent or any Second-Lien Secured
Party in respect of this Agreement.

SECTION 8. Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of any ABL Document or any Term/Notes
Document, the provisions of this Agreement shall govern.

SECTION 9. Continuing Nature of This Agreement; Severability.

(a) Subject to Section 6(d), this Agreement shall continue to be effective until
a Class Discharge has occurred. This is a continuing agreement of lien
subordination and the First-Lien Secured Parties may continue, at any time and
without notice to the Second-Lien Agent or any Second-Lien Secured Party, to
extend credit and other financial accommodations and lend monies to or for the
benefit of the Company or any other Grantor constituting First-Lien Obligations
in reliance hereon, subject to the limitations specified herein. The terms of
this Agreement shall survive, and shall continue in full force and effect, in
any Bankruptcy Proceeding.

(b) In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the



--------------------------------------------------------------------------------

validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

SECTION 10. Amendments; Waivers. (a) No failure or delay on the part of any
party hereto in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice or demand on any party hereto in any case shall entitle
such party to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
otherwise modified except pursuant to an agreement or agreements in writing
entered into by the ABL Agent (upon an affirmative vote of the Required ABL
Lenders, to the extent required by the terms of the ABL Documents) and the
Term/Notes Agent (as directed by the Authorized Representative of each Class of
Term/Notes Obligations (upon an affirmative vote of the Required Secured Parties
of such Class to the extent required by the terms of the applicable Term/Notes
Documents)); provided that no such agreement shall by its terms amend, modify or
otherwise affect the rights or obligations of (x) any Grantor (which shall
include any amendment that modifies the Company’s ability to cause additional
obligations to constitute ABL Obligations or Term/Notes Obligations or modifies
the definition of “Maximum ABL Amount” or the definition of “Maximum Term/Notes
Amount”) without the Company’s prior written consent or (y) any Secured Party
hereunder more adversely than it affects the comparable rights hereunder of
other Secured Parties of the same Class, without the consent of such Secured
Party.

SECTION 11. Information Concerning Financial Condition of Holdings, the Company
and the Subsidiaries. The Secured Parties shall each be responsible for keeping
themselves informed of (i) the financial condition of Holdings, the Company and
its Subsidiaries and all endorsers and/or guarantors of the Secured Obligations
and (ii) all other circumstances bearing upon the risk of nonpayment



--------------------------------------------------------------------------------

of the Secured Obligations. The Secured Parties shall have no duty to advise any
other party hereunder of information known to it or them regarding such
condition or any such circumstances or otherwise. In the event that any Secured
Party, in its sole discretion, undertakes at any time or from time to time to
provide any such information to any other party, it or they shall be under no
obligation (A) to make, and the Secured Parties shall not make, any express or
implied representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided,
(B) to provide any additional information or to provide any such information on
any subsequent occasion, (C) to undertake any investigation or (D) to disclose
any information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain as confidential or is otherwise
required to maintain as confidential.

SECTION 12. Subrogation. The Second-Lien Agent, on behalf of itself and each
applicable Second-Lien Secured Party, hereby waives any rights of subrogation it
may acquire as a result of any payment hereunder until the Discharge of
First-Lien Obligations has occurred.

SECTION 13. Application of Payments. Except as otherwise provided herein, all
payments received by the First-Lien Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the First-Lien Obligations as
the First-Lien Secured Parties, in their sole discretion, deem appropriate,
consistent with the terms of the First-Lien Documents. Except as otherwise
provided herein, the Second-Lien Agent, on behalf of itself and each applicable
Second-Lien Secured Party, assents to any such extension or postponement of the
time of payment of the First-Lien Obligations or any part thereof and to any
other indulgence with respect thereto, to any substitution, exchange or release
of any security that may at any time secure any part of the First-Lien
Obligations and to the addition or release of any other Person primarily or
secondarily liable therefor.

SECTION 14. Jurisdiction; Consent to Service of Process. (a) Each party hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in the Borough of Manhattan in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each party hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.



--------------------------------------------------------------------------------

(b) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State or Federal
court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 15. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 15. Notices. All notices to the ABL Secured Parties and the Term/Notes
Secured Parties permitted or required under this Agreement may be sent to the
ABL Agent or the Term/Notes Agent as provided in the relevant Finance Document.
Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, telecopied, electronically mailed by PDF transmission or sent
by courier service or U.S. mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or
electronic mail by PDF transmission or upon receipt via U.S. mail (registered or
certified, with postage prepaid and properly addressed). For the purposes
hereof, the addresses of the parties hereto shall be as set forth below each
party’s name on the signature pages hereto, or, as to each party, at such other
address as may be designated by such party in a written notice to all the other
parties. The ABL Agent hereby agrees to promptly notify the Term/Notes Agent
upon the Discharge of ABL Obligations. The Term/Notes Agent hereby agrees to
promptly notify the ABL Agent upon the Discharge of Term/Notes Obligations.

SECTION 16. Further Assurances. Each of the ABL Agent, on behalf of itself and
each applicable ABL Secured Party, and the Term/Notes Agent, on behalf of itself
and each Term/Notes Secured Party, agrees that each of them shall take such
further action and shall execute and deliver to the other Agent and the Secured
Parties of the other Class such additional documents and instruments (in
recordable form, if requested) as such Agent or such Secured Parties may
reasonably request to effectuate the terms of and the Lien priorities
contemplated by this Agreement.

SECTION 17. Applicable Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York.

SECTION 18. Binding on Successors and Assigns. This Agreement shall be binding
upon the ABL Agent, the ABL Secured Parties, the Term/Notes Agent and the
Term/Notes Secured Parties, Holdings, the Company, the Subsidiaries of the
Company party hereto and their respective successors and permitted assigns.



--------------------------------------------------------------------------------

SECTION 19. Specific Performance. The First-Lien Agent may demand specific
performance of this Agreement. The Second-Lien Agent, on behalf of itself and
each applicable Second-Lien Secured Party, hereby irrevocably waives any defense
based on the adequacy of a remedy at law and any other defense that might be
asserted to bar the remedy of specific performance in any action that may be
brought by the First-Lien Agent.

SECTION 20. Headings. Section, subsection and other headings used in this
Agreement are for convenience only and shall not affect the construction of this
Agreement.

SECTION 21. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

SECTION 22. Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement. The ABL
Agent represents and warrants that this Agreement is binding upon the ABL
Secured Parties. The Term/Notes Agent represents and warrants that this
Agreement is binding upon the Term/Notes Secured Parties.

SECTION 23. No Third Party Beneficiaries; Successors and Assigns. This Agreement
and the rights and benefits hereof shall inure to the benefit of, and be binding
upon, each of the parties hereto and their respective successors and assigns and
shall inure to the benefit of each of, and be binding upon, the holders of
Secured Obligations. No other Person shall have or be entitled to assert rights
or benefits hereunder.

SECTION 24. Effectiveness. This Agreement shall become effective when executed
and delivered by the parties hereto. This Agreement shall be effective both
before and after the commencement of any Bankruptcy Proceeding. All references
to the Company or any other Grantor shall include the Company or any other
Grantor as debtor and debtor in possession and any receiver or trustee for the
Company or any other Grantor (as the case may be) in any Bankruptcy Proceeding.

SECTION 25. ABL Agent and Term/Notes Agent. It is understood and agreed that
(i) BofA is entering into this Agreement in its capacity as administrative agent
under the ABL Credit Agreement and the provisions of



--------------------------------------------------------------------------------

Section 12 of the ABL Credit Agreement applicable to BofA as administrative
agent thereunder shall also apply to BofA as ABL Agent hereunder, (ii) WFB is
entering in this Agreement in its capacity as collateral trustee under the
Term/Notes Security Documents, and the provisions of Section 6 of the Collateral
Trust Agreement applicable to the collateral trustee thereunder shall also apply
to WFB as Term/Notes Agent hereunder.

SECTION 26. Relative Rights. The provisions of this Agreement are and are
intended solely for the purpose of defining the relative rights of the
First-Lien Secured Parties, on the one hand, and the Second-Lien Secured
Parties, on the other hand. Notwithstanding anything in this Agreement to the
contrary (except to the extent contemplated by Sections 5(c)(ii) and (iii)),
nothing in this Agreement is intended to or will amend, waive or otherwise
modify the provisions of the ABL Credit Agreement, the Term Loan Credit
Agreement, the Senior Secured Notes Indenture, any other Term/Notes Agreement or
any other ABL Document or Term/Notes Document or permit Holdings, the Company or
any Subsidiary of the Company to take any action, or fail to take any action, to
the extent such action or failure would otherwise constitute a breach of, or
default under, the ABL Credit Agreement, the Term Loan Credit Agreement, the
Senior Secured Note Indenture, any other Term/Notes Agreement or any other ABL
Document or Term/Notes Document.

SECTION 27. Intercreditor Agreements. Notwithstanding anything to the contrary
contained in this Agreement, each party hereto agrees that the First-Lien
Secured Parties (as among themselves) and the Second-Lien Secured Parties (as
among themselves) may each enter into intercreditor agreements (or similar
arrangements) with the First-Lien Agent or the Second-Lien Agent, respectively,
governing the rights, benefits and privileges as among the First-Lien Secured
Parties or the Second-Lien Secured Parties, as the case may be, in respect of
the Common Collateral, this Agreement and the other First-Lien Security
Documents or Second-Lien Security Documents, as the case may be, including as to
application of proceeds of the Common Collateral, voting rights, control of the
Common Collateral and waivers with respect to the Common Collateral, in each
case so long as the terms thereof do not violate or conflict with the provisions
of this Agreement or the other First-Lien Security Documents or Second-Lien
Security Documents, as the case may be. In any event, if a respective
intercreditor agreement (or similar arrangement) exists, the provisions thereof
shall not be (or be construed to be) an amendment, modification or other change
to this Agreement or any other First-Lien Security Document or Second-Lien
Security Document, and the provisions of this Agreement and the other First-Lien
Security Documents and Second-Lien Security Documents shall remain in full force
and effect in accordance with the terms hereof and thereof (as such provisions
may be amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof, including to give effect to any such
intercreditor agreement (or similar arrangement)).



--------------------------------------------------------------------------------

SECTION 28. Supplements. Upon the execution by any Subsidiary of the Company of
a supplement hereto in form and substance satisfactory to each of the ABL Agent
and the Term/Notes Agent, such Subsidiary shall be a party to this Agreement and
shall be bound by the provisions hereof to the same extent as the Company and
each other Grantor are so bound.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as ABL Agent

By:  

/s/ Lisa Freeman

  Name:   Lisa Freeman   Title:   SVP

 

Address:  

200 Glastonbury Blvd

Glastonbury, CT 06033

Attention:   Spectrum Brands Loan Administration Facsimile:   (860) 368-6029
with a copy (which shall not constitute notice) to:

Parker, Hudson, Rainer & Dobbs LLP

285 Peachtree Center Ave., N.E., Suite 1500

Atlanta, GA 30303

Attention:   Bobbi Acord Noland, Esq. Facsimile:   (404) 522-8409



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION,

as Term/Notes Agent

By:  

/s/ Elizabeth T. Wagner

  Name:   Elizabeth T. Wagner   Title:   Vice President

Address:

 

Wells Fargo Bank, National Association

7000 Central Parkway

Suite 550

Atlanta, GA 30328



--------------------------------------------------------------------------------

SPECTRUM BRANDS, INC. By:  

/s/ John T. Wilson

  Name:   John T. Wilson   Title:   Vice President, Secretary & General Counsel

DB ONLINE, LLC,

ROVCAL, INC.,

SPECTRUM JUNGLE LABS CORPORATION,

SPECTRUM NEPTUNE US HOLDCO CORPORATION,

TETRA HOLDING (US), INC.,

UNITED PET GROUP, INC.

By:  

/s/ John T. Wilson

  Name:   John T. Wilson   Title:   Vice President and Secretary ROV HOLDING,
INC. By:  

/s/ John T. Wilson

  Name:   John T. Wilson   Title:   Secretary

SCHULTZ COMPANY,

UNITED INDUSTRIES CORPORATION

By:  

/s/ John T. Wilson

  Name:   John T. Wilson   Title:   Vice President and Assistant Secretary



--------------------------------------------------------------------------------

SB/RH HOLDINGS, LLC By:  

/s/ Lisa R. Carstarphen

  Name:   Lisa Carstarphen   Title:   Vice President and Secretary

RUSSELL HOBBS, INC.,

APN HOLDING COMPANY, INC.,

APPLICA AMERICAS, INC.,

APPLICA CONSUMER PRODUCTS, INC.,

APPLICA MEXICO HOLDINGS, INC.,

HOME CREATIONS DIRECT, LTD.,

HP DELAWARE, INC.,

HPG LLC,

SALTON HOLDINGS, INC.,

TOASTMASTER INC.

By:  

/s/ Lisa R. Carstarphen

  Name:   Lisa Carstarphen   Title:   Vice President and Secretary